IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,810-01




EX PARTE LEE VILLARREAL, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 2004CR1452 IN THE 227th  JUDICIAL DISTRICT COURT
BEXAR COUNTY 




            Per Curiam.


O R D E R

           This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of possession of a controlled substance and his sentence was
assessed at twenty-five years’ confinement.  No direct appeal was taken. 
           The Applicant has raised allegations challenging the denial of his release to parole.
The trial court’s finding of fact that this Court does not have jurisdiction to consider the
Applicant’s allegations is incorrect.
  After a review of the record, we deny Applicant's
claims. 
DELIVERED: MAY 12, 2010
DO NOT PUBLISH